      Case 4:20-cv-00018-BSM Document 23 Filed 02/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

TWIN BROTHERS INC.                                                          PLAINTIFF

v.                        CASE NO. 4:20-CV-00018-BSM

WINDSOR CAPITAL LP, et al.                                              DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 8th day of February, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
